Exhibit 10.12
EXECUTION
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
(POSTROCK KPC PIPELINE, LLC)
     THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (herein referred to
as this “Security Agreement”) is executed as of September 21, 2010, by POSTROCK
KPC PIPELINE, LLC, a Delaware limited liability company, formerly known as and
successor by conversion to Quest Pipelines (KPC), a Kansas general partnership,
and successor by merger to Quest Kansas Pipeline, L.L.C. and Quest Kansas
General Partner L.L.C. (“Debtor”), whose address is 210 Park Avenue, Suite 2750,
Oklahoma City, Oklahoma 73102, in favor of ROYAL BANK OF CANADA as Collateral
Agent (hereafter defined) for the benefit of the Beneficiaries (hereafter
defined) (the Collateral Agent, in such capacity, the “Secured Party”) whose
address is Royal Bank Plaza, P.O. Box 50, 200 Bay Street, 12th Floor, South
Tower, Toronto, Ontario M5J 2W7.
RECITALS
     A. Quest Midstream Partners, L.P., a Delaware master limited partnership
(which merged into and became Quest Acquisition Partners, LLC, which changed its
name to PostRock Midstream, LLC, which merged into PostRock Energy Services
Corporation) and Bluestem Pipeline, LLC, as borrowers, and Royal Bank of Canada
as administrative and collateral agent, and the lenders party thereto, entered
into a Credit Agreement, dated as of January 31, 2007, providing for a
$75,000,000 Senior Credit Facility (as amended from time to time, the “Original
Midstream Credit Agreement”).
     B. The Original Midstream Credit Agreement was amended and restated by an
Amended and Restated Credit Agreement dated as of November 1, 2007 among Quest
Midstream Partners, L.P. and Bluestem Pipeline, LLC, as borrowers, Royal Bank of
Canada, as administrative and collateral agent, and the lenders party thereto
(the “Midstream Lenders”) providing for a $135,000,000 Senior Credit Facility
(as amended from time to time, the “First Amended and Restated Midstream Credit
Agreement”).
     C. In connection with the First Amended and Restated Midstream Credit
Agreement, Quest Midstream Partners, L.P. financed its acquisition of (i) 100%
of the limited liability company membership interest in each of (a) Midcoast
Kansas Pipeline, L.L.C., a Delaware limited liability company (whose name after
its acquisition was changed to Quest Kansas Pipeline, L.L.C.), and (b) Midcoast
Kansas General Partner, L.L.C., a Delaware limited liability company (whose name
after its acquisition was changed to Quest Kansas General Partner, L.L.C.), each
of whom collectively owned 100% of the general partner interest in Debtor’s
predecessor, Enbridge Pipelines (KPC), a Kansas general partnership (whose name
after its acquisition was changed to Quest Pipelines (KPC)) which owned an
approximate 1,120 mile interstate natural gas pipeline, gathering systems,
processing facilities and related assets located in the States of Kansas,
Oklahoma and Missouri (the “KPC Pipeline”).
     D. In order to secure repayment of the loans and the payment and
performance of all other obligations set forth in the First Amended and Restated
Midstream Credit Agreement, Debtor (or its predecessor-in-interest) executed and
delivered that certain (i) Guaranty dated as of November 1, 2008 and (ii) Pledge
and Security Agreements dated as of November 1, 2008 in favor of Royal Bank of
Canada, as administrative agent and collateral agent for various lenders under
the First Amended and
KPC Facility Pledge
and Security Agreement

1



--------------------------------------------------------------------------------



 



Restated Midstream Credit Agreement (such Pledge and Security Agreements, as
amended heretofore, collectively, the “Existing Security Agreement”).
     E. The First Amended and Restated Midstream Credit Agreement was amended by
a First Amendment to Amended and Restated Credit Agreement, dated November 1,
2007, Second Amendment to Amended and Restated Credit Agreement, dated
October 28, 2008, and Third Amendment to Amended and Restated Credit Agreement,
dated December 17, 2009 (the First Amended and Restated Midstream Credit
Agreement as so amended the “Prior Midstream Credit Agreement”).
     F. The Prior Midstream Credit Agreement is being amended and restated in
its entirety pursuant to that certain Second Amended and Restated Credit
Agreement of even date herewith (the “Pipeline Credit Agreement”), among PESC
and Debtor (collectively PESC and Debtor, the “Pipeline Facility Borrowers”),
each lender from time to time party thereto (collectively, the “Pipeline
Facility Lenders”), and Royal Bank of Canada, as administrative agent and
collateral agent, pursuant to which the Pipeline Facility Lenders have agreed to
make a $15,000,000 term loan to the Pipeline Facility Borrowers.
     G. Pursuant to that certain Second Amended and Restated Credit Agreement
dated of even date herewith (the “Borrowing Base Facility Credit Agreement”; the
Pipeline Credit Agreement, together with the Borrowing Base Facility Credit
Agreement collectively, the “Credit Agreements” and individually a “Credit
Agreement”), among PESC and MidContinent (collectively, the “Borrowing Base
Facility Borrowers”), each lender from time to time party thereto (collectively,
the “Borrowing Base Facility Lenders”), and Royal Bank of Canada, as
administrative agent and collateral agent, the Borrowing Base Facility Lenders
have agreed to make loans and issue letters of credit to or for the Borrowing
Base Facility Borrowers in the initial amount of $225,000,000.
     H. Pursuant to an Intercreditor and Collateral Agency Agreement dated of
even date herewith (the “Intercreditor Agreement”) among Royal Bank of Canada,
as First Lien Agent (hereafter defined) for the First Lien Secured Parties
(hereafter defined), the First Lien Secured Parties, Royal Bank of Canada, as
Second Lien Agent (hereafter defined) for the Second Lien Secured Parties
(hereafter defined), the Second Lien Secured Parties, Royal Bank of Canada, as
collateral agent for the First Lien Secured Parties and Second Lien Secured
Parties, Debtor and each of PESC and MidContinent, the Collateral Agent agreed
to act as collateral agent for the First Lien Secured Parties and Second Lien
Secured Parties for purposes of dealing with the Collateral, including for
purposes of this Security Agreement, apportioning payments among First Lien
Secured Parties and the Second Lien Secured Parties with respect to proceeds
thereof.
     I. The Debtor has agreed to amend and restate the Existing Security
Agreement, and (i) in connection with the Pipeline Credit Agreement, Debtor
desires to secure all indebtedness owing under the Pipeline Credit Agreement
with a first priority lien on the Collateral, and (ii) in connection with the
Borrowing Base Facility Credit Agreement, Debtor desires to secure all
indebtedness owing under the Borrowing Base Facility Credit Agreement with a
lien on the Collateral which is junior, subject and subordinated to the lien on
the Collateral securing indebtedness owing under the Pipeline Credit Agreement.
     J. Debtor has duly authorized the execution, delivery and performance of
this Security Agreement.
KPC Facility Pledge
and Security Agreement

2



--------------------------------------------------------------------------------



 



     K. This Security Agreement is integral to the transactions contemplated by
the Intercreditor Agreement and Credit Agreements, and the execution and
delivery of this Security Agreement is required under the terms of the Credit
Agreements.
     ACCORDINGLY, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Debtor and Secured Party agree to and do hereby amend
and restate the Existing Security Agreement in its entirety as follows:
     1. REFERENCE TO PIPELINE CREDIT AGREEMENT. The terms, conditions, and
provisions of the Pipeline Credit Agreement are incorporated herein by
reference, the same as if set forth herein verbatim, which terms, conditions,
and provisions shall continue to be in full force and effect hereunder so long
as the Pipeline Facility Lenders are obligated to lend under the Pipeline Credit
Agreement and thereafter until the Obligations (hereafter defined) are paid and
performed in full (except as provided in Sections 10.01(d) and 10.01(e) of the
Pipeline Credit Agreement).
     2. CERTAIN DEFINITIONS. Unless otherwise defined herein, or the context
hereof otherwise requires, each term defined in the Pipeline Credit Agreement or
in the UCC is used in this Security Agreement with the same meaning; provided
that, if the definition given to such term in the Pipeline Credit Agreement
conflicts with the definition given to such term in the UCC, the definition in
the Pipeline Credit Agreement shall control to the extent legally allowable; and
if any definition given to such term in Chapter 9 of the UCC conflicts with the
definition given to such term in any other chapter of the UCC, the Chapter 9
definition shall prevail. As used herein, the following terms have the meanings
indicated:
     Beneficiaries means collectively all of the Intercreditor Secured Parties
and Beneficiary means any one of the Beneficiaries.
     Borrowing Base Facility Borrowers has the meaning set forth in Recital G
hereto.
     Borrowing Base Facility Credit Agreement has the meaning set forth in
Recital G hereto.
     Borrowing Base Facility Lenders has the meaning set forth in Recital G
hereto.
     Collateral has the meaning set forth in Paragraph 4 hereof.
     Collateral Agent means Royal Bank of Canada in its capacity as “Collateral
Agent” for the Intercreditor Secured Parties pursuant to the Intercreditor
Agreement.
     Collateral Note Security has the meaning set forth in Paragraph 4 hereof.
     Collateral Notes has the meaning set forth in Paragraph 4 hereof.
     Control Agreement means, with respect to any Collateral consisting of
investment property, Deposit Accounts, electronic chattel paper, and
letter-of-credit rights, an agreement evidencing that Secured Party has
“control” (as defined in the UCC) of such Collateral.
KPC Facility Pledge
and Security Agreement

3



--------------------------------------------------------------------------------



 



     Copyrights has the meaning set forth in Paragraph 4 hereof.
     Credit Agreements and Credit Agreement have the meanings set forth in
Recital G hereto.
     Debtor has the meaning set forth in the introductory paragraph hereto.
     Deposit Accounts has the meaning set forth in Paragraph 4 hereof.
     Existing Security Agreement has the meaning set forth in Recital D hereto.
     First Amended and Restated Midstream Credit Agreement has the meaning set
forth in Recital B hereto.
     First Lien Agent has the meaning set forth in the Intercreditor Agreement.
     First Lien Document has the meaning set forth in the Intercreditor
Agreement.
     First Lien Notes has the meaning set forth in the definition of
“Obligations”.
     First Lien Obligations has the meaning set forth in the Intercreditor
Agreement.
     First Lien Secured Parties has the meaning set forth in the Intercreditor
Agreement.
     Intellectual Property has the meaning set forth in Paragraph 4 hereof.
     Intercreditor Agreement has the meaning set forth in Recital H hereto.
     Intercreditor Secured Parties means the “Secured Parties” as defined in the
Intercreditor Agreement.
     KPC Pipeline has the meaning set forth in Recital C hereto.
     MidContinent means PostRock MidContinent Production, LLC, a Delaware
limited liability company.
     Midstream Lenders has the meaning set forth in Recital B hereto.
     Notes has the meaning set forth in the definition of “Obligations”.
     Obligations means, collectively
     (a) all indebtedness, liabilities, and obligations of Debtor arising under
this Security Agreement; it being the intention and contemplation of Debtor and
Secured Party that future advances will be made by Secured Party or one or more
Beneficiaries to the Debtor for a variety of purposes,
KPC Facility Pledge
and Security Agreement

4



--------------------------------------------------------------------------------



 



     (b) all First Lien Obligations including without limitation, all
indebtedness, obligations and liabilities, whether now in existence or hereafter
arising, whether by acceleration or otherwise, of PESC and/or Debtor arising out
of or under the Pipeline Credit Agreement and each other First Lien Document to
which Debtor is a party, and all indebtedness, obligations and liabilities,
whether now in existence or hereafter arising, whether by acceleration or
otherwise, and evidenced by those certain promissory notes in the aggregate
principal amount of Fifteen Million and 00/100 United States Dollars (US
$15,000,000.00) executed jointly and severally by PESC and Debtor and payable to
the order of the Pipeline Facility Lenders on or before February 28, 2012 and
all other notes given in substitution for the foregoing promissory notes, or in
modification, renewal, rearrangement or extension thereof, in whole or in part
(such promissory notes, as from time to time supplemented, amended or modified
and all other notes given in substitution therefor or in modification, renewal,
rearrangement or extension thereof, in whole or in part, being hereafter
collectively called the “First Lien Notes”), and with interest, collection and
attorneys’ fees, all as provided therein,
     (c) all Second Lien Obligations including without limitation, (i) all
indebtedness, obligations and liabilities, whether now in existence or hereafter
arising, whether by acceleration or otherwise, of Midcontinent and PESC arising
out of or under the Borrowing Base Facility Credit Agreement and each other
Second Lien Document, and all indebtedness, obligations and liabilities, whether
now in existence or hereafter arising, whether by acceleration or otherwise, and
evidenced by those certain promissory notes executed jointly and severally by
Midcontinent and PESC and payable to the order of the Borrowing Base Facility
Lenders on or before June 30, 2013 and all other notes given in substitution for
the foregoing promissory notes, or in modification, renewal, rearrangement or
extension thereof, in whole or in part (such promissory notes, as from time to
time supplemented, amended or modified and all other notes given in substitution
therefor or in modification, renewal, rearrangement or extension thereof, in
whole or in part, being hereafter collectively called the “Second Lien Notes;”
the First Lien Notes and the Second Lien Notes collectively called the “Notes”),
and with interest, collection and attorneys’ fees, all as provided therein and
(ii) all indebtedness, obligations and liabilities, whether now in existence or
hereafter arising, whether by acceleration or otherwise, in respect to letters
of credit issued pursuant to the Borrowing Base Facility Credit Agreement and
all reimbursement obligations in respect thereof. It being understood and agreed
that the liens and security interests granted in this Security Agreement to
secure the indebtedness described in (c) above are junior, subject and
subordinated to the liens and security interests granted in this Security
Agreement to secure the indebtedness described in (a) and (b) above and this
Security Agreement is a Security Document (as defined in the Intercreditor
Agreement) and is subject to the agreements set forth in the Intercreditor
Agreement,
     (d) all additional loans or advances made by the Beneficiaries to or for
the benefit of the Debtor and PESC pursuant to the Pipeline Credit Agreement, or
of PESC or MidContinent pursuant to the Borrowing Base Facility Credit Agreement
or any other First Lien Document or Second Lien Document,
     (e) payment of and performance of any and all present or future obligations
of the Debtor according to the terms of any Lender Hedging Agreement,
     (f) any sums which may be advanced or paid by Secured Party or any
Beneficiary under the terms hereof or of the Pipeline Credit Agreement or any
other First Lien Document on
KPC Facility Pledge
and Security Agreement

5



--------------------------------------------------------------------------------



 



account of the failure of Debtor to comply with the covenants of Debtor
contained herein, or the failure of Debtor to comply with the covenants of
Debtor contained in the Pipeline Credit Agreement or any other First Lien
Document; and all other indebtedness of Debtor arising pursuant to the
provisions of this Security Agreement, including penalties, indemnities, legal
and other fees, charges and expenses, and amounts advanced by and expenses
incurred in order to preserve any collateral or security interest, whether due
after acceleration or otherwise; and
     (g) all interest (including, without limitation, interest accruing at any
post-default rate and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) in respect of all of the indebtedness described
herein and all costs of collection and attorneys’ fees, all as provided herein
and in the Pipeline Credit Agreement and Borrowing Base Facility Credit
Agreement.
     Obligor means any Person obligated with respect to any of the Collateral,
whether as an account debtor, obligor on an instrument, issuer of securities, or
otherwise.
     Original Midstream Credit Agreement has the meaning set forth in Recital A
hereto.
     Partnerships/Limited Liability Companies shall mean: (a) those partnerships
and limited liability companies listed on Annex B-1 attached hereto and
incorporated herein by reference, as such partnerships or limited liability
companies exist or may hereinafter be restructured; (b) any partnership, joint
venture, or limited liability company in which Debtor shall, at any time, become
a limited or general partner, venturer, or member; or (c) any partnership, joint
venture, or corporation formed as a result of the restructure, reorganization,
or amendment of the Partnerships/Limited Liability Companies.
     Partnership/Limited Liability Company Agreements shall mean: (a) those
agreements listed on Annex B-1 attached hereto and incorporated herein by
reference (together with any modifications, amendments, or restatements
thereof); and (b) partnership agreements, joint venture agreements, or
organizational agreements for any of the partnerships, joint ventures, or
limited liability companies described in clause (b) of the definition of
“Partnerships/Limited Liability Companies” above (together with any
modifications, amendments or restatements thereof), and “Partnership/Limited
Liability Company Agreement” means any one of the Partnership/Limited Liability
Company Agreements.
     Partnership/Limited Liability Company Interests shall mean all of Debtor’s
Rights, title and interest now or hereafter accruing under the
Partnership/Limited Liability Company Agreements with respect to all
distributions, allocations, proceeds, fees, preferences, payments, or other
benefits, which Debtor now is or may hereafter become entitled to receive with
respect to such interests in the Partnerships/Limited Liability Companies and
with respect to the repayment of all loans now or hereafter made by Debtor to
the Partnerships/Limited Liability Companies.
     Patents has the meaning set forth in Paragraph 4 hereof.
     PESC means PostRock Energy Services Corporation, a Delaware corporation.
     Pipeline Credit Agreement has the meaning set forth in Recital F hereto.
KPC Facility Pledge
and Security Agreement

6



--------------------------------------------------------------------------------



 



     Pipeline Facility Borrowers and Pipeline Facility Borrower have the
meanings set forth in Recital F hereto.
     Pipeline Facility Lenders and Pipeline Facility Lender have the meanings
set forth in Recital F hereto.
     Pledged Securities means, collectively, the Pledged Shares and any other
Collateral constituting securities.
     Pledged Shares has the meaning set forth in Paragraph 4 hereof.
     Prior Midstream Credit Agreement has the meaning set forth in Recital E
hereto.
     Rights means rights, remedies, powers, privileges and benefits.
     Second Lien Agent has the meaning set forth in the Intercreditor Agreement.
     Second Lien Document has the meaning set forth in the Intercreditor
Agreement.
     Second Lien Notes has the meaning set forth in the definition of
“Obligations”.
     Second Lien Obligations has the meaning set forth in the Intercreditor
Agreement.
     Second Lien Secured Parties has the meaning set forth in the Intercreditor
Agreement.
     Secured Party has the meaning set forth in the introductory paragraph
hereto.
     Security Agreement has the meaning set forth in the introductory paragraph
hereto.
     Security Interest means the security interest granted and the pledge and
assignment made under Paragraph 3 hereof.
     Trademarks has the meaning set forth in Paragraph 4 hereof.
     UCC means the Uniform Commercial Code, including each such provision as it
may subsequently be renumbered, as enacted in the State of New York or other
applicable jurisdiction, as amended at the time in question.
     3. SECURITY INTEREST. In order to secure the full and complete payment and
performance of the Obligations when due, Debtor hereby grants to Secured Party a
Security Interest in all of Debtor’s Rights, titles, and interests in and to the
Collateral of Debtor and pledges, collaterally transfers, and assigns the
Collateral to Secured Party, all upon and subject to the terms and conditions of
this Security Agreement. Obligations referred to herein includes all renewals,
extensions and modifications thereof, and all substitutions thereof, in whole or
in part. Such Security Interest is granted and pledge and assignment are made as
security only and shall not subject Secured Party to, or transfer or in any way
affect or modify, any obligation of Debtor with respect to any of the Collateral
or any transaction involving or giving rise thereto.
KPC Facility Pledge
and Security Agreement

7



--------------------------------------------------------------------------------



 



     4. COLLATERAL. As used herein, the term “Collateral” means the following
items and types of property, wherever located, now owned or in the future
existing or acquired by Debtor, and all proceeds and products thereof, and any
substitutes or replacements therefor:
     (a) all personal property and fixture property of every kind and nature
including, without limitation, all accounts, chattel paper (whether tangible or
electronic), goods (including inventory, equipment, and any accessions thereto),
software, instruments, investment property, documents, deposit accounts, money,
commercial tort claims, letters of credit and letter-of-credit rights,
supporting obligations, tax refunds, and general intangibles (including payment
intangibles);
     (b) all Rights, titles, and interests of Debtor in and to all outstanding
stock, equity, or other investment securities owned by Debtor, including,
without limitation, all capital stock of each Subsidiary of the Debtor set forth
on Annex B-1 (“Pledged Shares”);
     (c) all Rights, titles, and interests of Debtor in and to all promissory
notes and other instruments payable to Debtor, including, without limitation,
all inter-company notes from Subsidiaries, to the extent not merely evidenced by
book entries, and those set forth on Annex B-1 (“Collateral Notes”) and all
Rights, titles, interests, and Liens Debtor may have, be, or become entitled to
under all present and future loan agreements, security agreements, pledge
agreements, deeds of trust, mortgages, guarantees, or other documents assuring
or securing payment of or otherwise evidencing the Collateral Notes, including,
without limitation, those set forth on Annex B-1 (“Collateral Note Security”);
     (d) the Partnership/Limited Liability Company Interests and all Rights of
Debtor with respect thereto, including, without limitation, all
Partnership/Limited Liability Company Interests set forth on Annex B-1 and all
of Debtor’s distribution rights, income rights, liquidation interest, accounts,
contract rights, general intangibles, notes, instruments, drafts, and documents
relating to the Partnership/Limited Liability Company Interests;
     (e) (i) all copyrights (whether statutory or common law, registered or
unregistered), works protectable by copyright, copyright registrations,
copyright licenses, and copyright applications of Debtor, including, without
limitation, all of Debtor’s Right, title, and interest in and to all copyrights
registered in the United States Copyright Office or anywhere else in the world
and also including, without limitation, the copyrights set forth on Annex B-2;
(ii) all renewals, extensions, and modifications thereof, (iii) all income,
licenses, royalties, damages, profits, and payments relating to or payable under
any of the foregoing; (iv) the Right to sue for past, present, or future
infringements of any of the foregoing; and (v) all other rights and benefits
relating to any of the foregoing throughout the world; in each case, whether now
owned or hereafter acquired by Debtor (“Copyrights”);
     (f) (i) all patents, patent applications, patent licenses, and patentable
inventions of Debtor, including, without limitation, registrations, recordings,
and applications thereof in the United States Patent and Trademark Office or in
any similar office or agency of the United States of America, any state thereof
or any other country or any political subdivision thereof including, without
limitation, those set forth on Annex B-2, and all of the inventions and
improvements described and claimed therein; (ii) all continuations, divisions,
renewals, extensions, modifications, substitutions, reexaminations,
continuations-in-part, or reissues of any of the
KPC Facility Pledge
and Security Agreement

8



--------------------------------------------------------------------------------



 



foregoing; (iii) all income, royalties, profits, damages, awards, and payments
relating to or payable under any of the foregoing; (iv) the right to sue for
past, present, and future infringements of any of the foregoing; and (v) all
other rights and benefits relating to any of the foregoing throughout the world;
in each case, whether now owned or hereafter acquired by Debtor (“Patents”);
     (g) (i) all trademarks, trademark licenses, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, certification marks, collective marks, logos, other business identifiers,
all registrations, recordings, and applications thereof including, without
limitation, registrations, recordings, and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any other country or any political subdivision
thereof including, without limitation, those set forth on Annex B-2; (ii) all
reissues, extensions, and renewals thereof; (iii) all income, royalties,
damages, and payments now or hereafter relating to or payable under any of the
foregoing including, without limitation, damages or payments for past or future
infringements of any of the foregoing; (iv) the right to sue for past, present,
and future infringements of any of the foregoing; (v) all rights corresponding
to any of the foregoing throughout the world; and (vi) all goodwill associated
with and symbolized by any of the foregoing, in each case, whether now owned or
hereafter acquired by Debtor (“Trademarks”, and collectively with the Copyrights
and the Patents, the “Intellectual Property”);
     (h) intentionally deleted;
     (i) all present and future automobiles, trucks, truck tractors, trailers,
semi-trailers, or other motor vehicles or rolling stock, now owned or hereafter
acquired by such Debtor (collectively, the “Vehicles”);
     (j) any and all material deposit accounts, bank accounts, investment
accounts, or securities accounts, now owned or hereafter acquired or opened by
Debtor including, without limitation, any such accounts set forth on Annex B-1,
and any account which is a replacement or substitute for any of such accounts,
together with all monies, instruments, certificates, checks, drafts, wire
transfer receipts, and other property deposited therein and all balances therein
(the “Deposit Accounts”);
     (k) all permits, licenses and other authorizations (“Authorizations”)
issued by any governmental authority, to the extent and only to the extent that
the grant of a security interest in any such Authorization does not result in
the forfeiture of, or default under, any such Authorization;
     (l) all present and future distributions, income, increases, profits,
combinations, reclassifications, improvements, and products of, accessions,
attachments, and other additions to, tools, parts, and equipment used in
connection with, and substitutes and replacements for, all or part of the
Collateral described above;
     (m) all present and future accounts, contract rights, general intangibles,
chattel paper, documents, instruments, cash and noncash proceeds, and other
Rights arising from or by virtue of, or from the voluntary or involuntary sale
or other disposition of, or collections with respect to, or insurance proceeds
payable with respect to, or proceeds payable by virtue of warranty or other
KPC Facility Pledge
and Security Agreement

9



--------------------------------------------------------------------------------



 



claims against the manufacturer of, or claims against any other Person with
respect to, all or any part of the Collateral heretofore described in this
clause or otherwise; and
     (n) all present and future security for the payment to Debtor or any
Subsidiary of any of the Collateral described above and non-inventory goods
which will give rise to any such Collateral or are evidenced, identified, or
represented therein or thereby. Provided, however, Collateral does not include
the Excluded Assets.
The description of the Collateral contained in this Paragraph 4 shall not be
deemed to permit any action prohibited by this Security Agreement or by the
terms incorporated in this Security Agreement. Provided, however, Collateral
does not include the Excluded Assets.
     5. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to
Secured Party that:
     (a) Pipeline Credit Agreement. Certain representations and warranties in
the Pipeline Credit Agreement are applicable to the Debtor or its assets or
operations, and each such representation is true and correct, in all material
respects.
     (b) Binding Obligation/Perfection. This Security Agreement creates a legal,
valid, and binding Lien in and to the Collateral in favor of Secured Party and
enforceable against Debtor, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at Law. For Collateral in which the Security Interest
may be perfected by the filing of Financing Statements pursuant to Article 9 of
the UCC, once those Financing Statements have been properly filed in the
jurisdictions described on Annex A hereto, the Security Interest in that
Collateral will be fully perfected and the Security Interest will constitute a
first-priority Lien on such Collateral, subject only to Permitted Liens and the
lien priority provisions hereof and of the Intercreditor Agreement. With respect
to Collateral consisting of investment property (other than Pledged Securities
covered by Paragraph 5(j)), Deposit Accounts, electronic chattel paper,
letter-of-credit rights, and instruments, upon the delivery of such Collateral
to Secured Party or delivery of an executed Control Agreement with respect to
such Collateral, the Security Interest in that Collateral will be fully
perfected and the Security Interest will constitute a first-priority Lien on
such Collateral, subject only to Permitted Liens and the lien priority
provisions hereof and of the Intercreditor Agreement. None of the Collateral has
been delivered nor control with respect thereto given to any Person other than
the Secured Party. Other than the Financing Statements and Control Agreements
with respect to this Security Agreement, there are no other financing statements
or control agreements covering any Collateral, other than those evidencing
Permitted Liens. The creation of the Security Interest does not require the
consent of any Person that has not been obtained.
     (c) Debtor Information. Debtor’s exact legal name, mailing address,
jurisdiction of organization, type of entity, and state issued organizational
identification number are as set forth on Annex A hereto.
     (d) Location/Fixtures. (i) Debtor’s place of business and chief executive
office is where Debtor is entitled to receive notices hereunder; the present
location of Debtor’s books and records concerning any of the Collateral that is
accounts is as set forth on Annex A hereto, and
KPC Facility Pledge
and Security Agreement

10



--------------------------------------------------------------------------------



 



the location of all other Collateral, including, without limitation, Debtor’s
inventory and equipment (but excluding fixtures) is as set forth on Annex A
hereto; and, except as noted on Annex A hereto, all such books, records, and
Collateral are in Debtor’s possession, and (ii) substantially all the Collateral
that is or may be fixtures is located on or affixed to the real property
described in deeds of trust or mortgages executed by Debtor in favor of Secured
Party pursuant to the Pipeline Credit Agreement or on Annex A hereto.
     (e) Governmental Authority. Other than the filing of Financing Statements
contemplated hereby, appropriate filings to perfect the Security Interest in the
Intellectual Property, the notation of a Lien in favor of the Secured Party on
any motor vehicle certificate of title and the filing of a fixture filing in the
counties where any fixtures or other real estate interests are located, no
Authorization, approval, or other action by, and no notice to or filing with,
any Governmental Authority is required either (i) for the pledge by Debtor of
the Collateral pursuant to this Security Agreement or for the execution,
delivery, or performance of this Security Agreement by Debtor, or (ii) for the
exercise by Secured Party of the voting or other Rights provided for in this
Security Agreement or the remedies in respect of the Collateral pursuant to this
Security Agreement (except as may be required in connection with the disposition
of the Pledged Securities by Laws affecting the offering and sale of securities
generally).
     (f) Maintenance of Collateral. All tangible Collateral which is useful in
and necessary to Debtor’s business is in good repair and condition, ordinary
wear and tear excepted.
     (g) Liens. Debtor owns, leases or has valid rights to use all presently
existing Collateral, and will acquire or lease all hereafter-acquired
Collateral, free and clear of all Liens, except Permitted Liens and the Liens
created hereunder and under the Intercreditor Agreement.
     (h) Collateral. Annex B-1 accurately lists all Collateral Notes, Collateral
Note Security, Pledged Shares, Partnership/Limited Liability Company Interests,
commercial tort claims, and Deposit Accounts.
     (i) Instruments, Chattel Paper, Collateral Notes, and Collateral Note
Security. All material instruments and chattel paper including, without
limitation, the Collateral Notes, have been delivered to Secured Party, together
with corresponding endorsements duly executed by Debtor in favor of Secured
Party, and such endorsements have been duly and validly executed and are binding
and enforceable against Debtor in accordance with their terms. Each material
Collateral Note and the documents evidencing the Collateral Note Security are in
full force and effect; there have been no renewals or extensions of, or
amendments, modifications, or supplements which would materially adversely
affect such Collateral Notes or Collateral Note Security; and no “default” or
“event of default” has occurred and is continuing under any such Collateral Note
or documents evidencing the Collateral Note Security. Debtor has good title to
the Collateral Notes and Collateral Note Security, and such Collateral Notes and
Collateral Note Security are free from any claim for credit, deduction, or
allowance of an Obligor and free from any defense, condition, dispute, setoff,
or counterclaim which could materially adversely affect the value thereof, and
there is no extension or indulgence with respect thereto.
     (j) Pledged Securities, Pledged Shares. All Collateral that is Pledged
Shares is duly authorized, validly issued, fully paid, and non-assessable
(except to the extent required by applicable Law), and the transfer thereof is
not subject to any restrictions, other than restrictions
KPC Facility Pledge
and Security Agreement

11



--------------------------------------------------------------------------------



 



imposed hereunder and by applicable securities and corporate Laws or Permitted
Liens. The Pledged Securities securing the Obligations include 100% of the
issued and outstanding common stock or other equity interests of each Subsidiary
of the Debtor owned by the Debtor. Debtor has good title to the Pledged
Securities owned by Debtor, free and clear of all Liens and encumbrances thereon
(except for the Security Interest created hereby or under the Intercreditor
Agreement or Permitted Liens), and has delivered to Secured Party (i) all stock
certificates, or other instruments or documents representing or evidencing the
Pledged Securities, together with corresponding assignment or transfer powers
duly executed in blank by Debtor, and such powers have been duly and validly
executed and are binding and enforceable against Debtor in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other Laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at Law or (ii) to the extent such Pledged Securities are uncertificated, an
executed Acknowledgment of Pledge in the form of Annex D with respect to such
Pledged Securities. The pledge of the Pledged Securities in accordance with the
terms hereof creates a valid and perfected first priority security interest in
the Pledged Securities securing payment of the Obligations, subject to Permitted
Liens and the lien priority provisions hereof and of the Intercreditor
Agreement. For the avoidance of doubt, as of the date of this Security Agreement
there are no Pledged Securities.
     (k) Partnership/Limited Liability Company Interests. Each
Partnership/Limited Liability Company issuing a Partnership/Limited Liability
Company Interest, is duly organized, currently existing, and in good standing in
the jurisdiction of its formation; except in connection with the Restructure
Transactions, there have been no material amendments, modifications, or
supplements to any agreement or certificate creating any Partnership/Limited
Liability Company or any material contract relating to the Partnerships/Limited
Liability Companies, of which Secured Party has not been advised in writing; no
event of default, default, breach, or potential default has occurred and is
continuing under any Partnership/Limited Liability Company Agreement, except for
such defaults or breaches that would result from the Restructure Transactions or
would not reasonably be expected to result in a Material Adverse Effect; and no
approval or consent of the partners of any Partnership/Limited Liability Company
is required as a condition to the validity and enforceability of the Security
Interest created hereby or the consummation of the transactions contemplated
hereby which has not been duly obtained by Debtor. Debtor has good title to the
Partnership/Limited Liability Company Interests free and clear of all Liens and
encumbrances (except for the Security Interest granted hereby or under the
Intercreditor Agreement or Permitted Liens). The Partnership/Limited Liability
Company Interests are validly issued, fully paid, and nonassessable (except to
the extent required by applicable Law) and are not subject to statutory,
contractual, or other restrictions governing their transfer, ownership, or
control, except as set forth in the applicable Partnership/Limited Liability
Company Agreements or applicable securities Laws or Permitted Liens. All capital
contributions required to be made by the terms of the Partnership/Limited
Liability Company Agreements for each Partnership/Limited Liability Company as
of the date hereof have been made. No Partnership/Limited Liability Company
interests owned by Debtor are evidenced by certificates. For the avoidance of
doubt, as of the date of this Security Agreement there are no
Partnership/Limited Liability Company Interests.
     (1) Accounts. All Collateral that is accounts, contract rights, chattel
paper, instruments, payment intangibles, or general intangibles is free from any
claim for credit, deduction, or allowance of an Obligor, from any defense,
condition, dispute, setoff, or
KPC Facility Pledge
and Security Agreement

12



--------------------------------------------------------------------------------



 



counterclaim (collectively “Deductions”), and there is no extension or
indulgence with respect thereto, except to the extent such Deductions,
extensions and indulgences could not reasonably be expected to have a Material
Adverse Effect.
     (m) Deposit Accounts. With respect to the Deposit Accounts, (i) Debtor
maintains each Deposit Account with the banks listed on Annex B-1 hereto,
(ii) upon request by the Secured Party, Debtor shall use its reasonable efforts
to, within thirty (30) days of such request, cause each such bank to acknowledge
to Secured Party that each such Deposit Account is subject to the Security
Interest and Liens herein created, that the pledge of such Deposit Account has
been recorded in the books and records of such bank, and that Secured Party
shall have “control” (as defined in the UCC) over such Deposit Account, and
(iii) Debtor has the legal Right to pledge and assign to Secured Party the funds
deposited and to be deposited in each such Deposit Account.
     (n) Intellectual Property.
     (i) All of the Intellectual Property is subsisting, valid, and enforceable
(except where any failure to be subsisting, valid and enforceable would not
reasonably be expected to have a Material Adverse Effect). The information
contained on Annex B-2 hereto is true, correct and complete. All issued Patents,
Patent applications, registered Trademarks, Trademark applications, registered
Copyrights, and Copyright applications of Debtor are identified on Annex B-2
hereto.
     (ii) Except for off-the-shelf software and other Intellectual Property of
which Debtor is licensee (as to which this representation is inapplicable), the
Debtor is the sole and exclusive owner of, the entire and unencumbered Right,
title, and interest in and to its owned Intellectual Property free and clear of
any Liens including, without limitation, any pledges, assignments, licenses,
user agreements, and covenants by Debtor not to sue third Persons, other than
Permitted Liens or licenses permitted by Paragraph 8(c).
     (iii) As of the date hereof, to Debtor’s knowledge, no third party is
infringing any of Debtor’s Rights under its Intellectual Property.
     (iv) Debtor has performed and will continue to perform all acts and has
paid and will continue to pay all required fees and Taxes to maintain each
material item of the Intellectual Property in full force and effect throughout
the world, as applicable.
     (v) Each of the Patents and Trademarks identified on Annex B-2 hereto, to
the extent required in Debtor’s reasonable business judgment, has been properly
registered with the United States Patent and Trademark Office and in
corresponding offices throughout the world (where appropriate) and each of the
Copyrights identified on Annex B-2 hereto to the extent required in the Debtor’s
reasonable business judgment, has been properly registered with the United
States Copyright Office and in corresponding offices throughout the world (where
appropriate).
     (vi) As of the date hereof, to Debtor’s knowledge, no claims with respect
to its Intellectual Property have been asserted and are pending (i) to the
effect that the sale, licensing, pledge, or use of any of the products of
Debtor’s business infringes any other
KPC Facility Pledge
and Security Agreement

13



--------------------------------------------------------------------------------



 



party’s valid copyright, trademark, service mark, trade secret, or other
intellectual property Right, (ii) against the use by Debtor of any Intellectual
Property used in the Debtor’s business as currently conducted, or
(iii) challenging the ownership or use by Debtor of any of the Intellectual
Property that Debtor purports to own or use.
The foregoing representations and warranties will be true and correct in all
material respects with respect to any additional Collateral or additional
specific descriptions of certain Collateral delivered to Secured Party in the
future by Debtor. The failure of any of these representations or warranties or
any description of Collateral therein to be accurate or complete shall not
impair the Security Interest in any such Collateral.
     6. COVENANTS. So long as any Pipeline Facility Lenders are committed to
make loans under the Pipeline Credit Agreement, and until the Obligations are
paid and performed in full (except as provided in Sections 10.01(d) and 10.01(e)
of the Pipeline Credit Agreement), Debtor covenants and agrees with Secured
Party that Debtor will:
     (a) Pipeline Credit Agreement. (i) Comply with, perform, and be bound by
all applicable covenants and agreements in the Pipeline Credit Agreement, each
of which is hereby ratified and confirmed.
     (b) Books and Records Concerning Collateral; Inspection Rights. Debtor
shall comply with the provisions of Section 6.09 and 6.10 of the Pipeline Credit
Agreement regarding records concerning and inspection rights relating to the
Collateral. In addition, from time to time at the request of Secured Party
deliver to Secured Party such information regarding Debtor that is in the
possession of Debtor as Secured Party may reasonably request.
     (c) Annexes. Together with the delivery of compliance certificates pursuant
to Section 6.02(a) of the Pipeline Credit Agreement, update all annexes hereto
if any information therein shall become inaccurate or incomplete and such
updated Annexes shall replace the existing Annexes for all purposes of this
Agreement. Notwithstanding any other provision herein, Debtor’s failure to
describe any Collateral required to be listed on any annex hereto shall not
impair Secured Party’s Security Interest in the Collateral.
     (d) Perform Obligations. Perform all of Debtor’s duties under and in
connection with each transaction to which the Collateral, or any material part
thereof, relates, in the ordinary course of business except when in Debtor’s
business judgment non-performance is justified. Notwithstanding anything to the
contrary contained herein, (i) Debtor shall remain liable under the contracts,
agreements, documents, and instruments included in the Collateral to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Security Agreement had not been executed, (ii) the
exercise by Secured Party of any of its Rights or remedies hereunder shall not
release Debtor from any of its duties or obligations under the contracts,
agreements, documents, and instruments included in the Collateral, and
(iii) Secured Party shall not have any indebtedness, liability, or obligation
under any of the contracts, agreements, documents, and instruments included in
the Collateral by reason of this Security Agreement, and Secured Party shall not
be obligated to perform any of the obligations or duties of Debtor thereunder or
to take any action to collect or enforce any claim for payment assigned
hereunder.
KPC Facility Pledge
and Security Agreement

14



--------------------------------------------------------------------------------



 



     (e) Intentionally Deleted.
     (f) Collateral in Trust. Hold in trust (and not commingle with other assets
of Debtor) for Secured Party all Collateral that is chattel paper, instruments,
Collateral Notes, Pledged Securities, or Documents (as defined in Article 9 of
the UCC) at any time received by Debtor, and promptly deliver same to Secured
Party, unless Secured Party at its option (which may be evidenced only by a
writing signed by Secured Party stating that Secured Party elects to permit
Debtor to so retain) permits Debtor to retain the same, but any chattel paper,
instruments, Collateral Notes, Pledged Securities, or Documents (as defined in
Article 9 of the UCC) and (to the extent required under paragraph (t) hereof) so
retained shall be marked to state that they are assigned to Secured Party; each
such instrument shall be endorsed to the order of Secured Party (but the failure
of same to be so marked or endorsed shall not impair the Security Interest
thereon).
     (g) Control. Execute all documents and take any action required by Secured
Party in order for Secured Party to obtain “control” (as defined in the UCC)
with respect to Collateral consisting of Deposit Accounts, investment property,
uncertificated Pledged Securities, and letter-of-credit rights. If Debtor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in the federal Electronic
Signatures in Global and National Commerce Act, or in the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, promptly notify
Secured Party thereof and, at the request of Secured Party, take such action as
Secured Party may reasonably request to vest in Secured Party control under the
UCC of such electronic chattel paper or control under the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record.
     (h) Further Assurances. At Debtor’s expense and Secured Party’s request,
before or after a Default or Event of Default: (i) file or cause to be filed
such applications and take such other actions as Secured Party may reasonably
request to obtain the consent or approval of any Governmental Authority to
Secured Party’s Rights hereunder including, without limitation, the Right to
sell all the Collateral upon an Event of Default without additional consent or
approval from such Governmental Authority (and, because Debtor agrees that
Secured Party’s remedies at Law for failure of Debtor to comply with this
provision would be inadequate and that such failure would not be adequately
compensable in damages, Debtor agrees that its covenants in this provision may
be specifically enforced); (ii) from time to time promptly execute and deliver
to Secured Party all such other assignments, certificates, supplemental
documents, and financing statements, and do all other acts or things as Secured
Party may reasonably request in order to more fully create, evidence, perfect,
continue, and preserve the priority of the Security Interest and to carry out
the provisions of this Security Agreement; and (iii) pay all filing fees in
connection with any financing, continuation, or termination statement or other
instrument with respect to the Security Interests.
     (i) Encumbrances. Not create, permit, or suffer to exist, and shall defend
the Collateral against, any Lien or other encumbrance on the Collateral, other
than Permitted Liens, and shall defend Debtor’s Rights in the Collateral and
Secured Party’s Security Interest in the Collateral against the claims and
demands of all Persons except those holding or claiming Permitted Liens. Debtor
shall do nothing to impair the Rights of Secured Party in the Collateral.
KPC Facility Pledge
and Security Agreement

15



--------------------------------------------------------------------------------



 



     (j) Estoppel and Other Agreements and Matters. Upon the reasonable request
of Secured Party, either (i) use commercially reasonable efforts to cause the
landlord or lessor for each location where any material inventory or equipment
is maintained to execute and deliver to Secured Party an estoppel and
subordination agreement in such form as may be reasonably acceptable to Secured
Party and its counsel, or (ii) deliver to Secured Party a legal opinion or other
evidence (in each case that is reasonably satisfactory to Secured Party and it
counsel) that neither the applicable lease nor the Laws of the jurisdiction in
which that location is situated provide for contractual, common Law, or
statutory landlord’s Liens that is senior to or pari passu with the Security
Interest.
     (k) Fixtures. For any Collateral that is a fixture or an accession which
has been attached to real estate or other goods prior to the perfection of the
Security Interest, use commercially reasonable efforts to furnish to Secured
Party, upon reasonable demand, a disclaimer of interest in each such fixture or
accession and a consent in writing to the Security Interest of Secured Party
therein, signed by all Persons having any interest in such fixture or accession
by virtue of any interest in the real estate or other goods to which such
fixture or accession has been attached.
     (l) Certificates of Title. Upon the request of Secured Party, if a
certificate of title is issued or outstanding with respect to any Vehicle with a
fair market value of at least $50,000, cause the Security Interest to be
properly noted thereon.
     (m) Warehouse Receipts Non-Negotiable. If any warehouse receipt or receipt
in the nature of a warehouse receipt is issued in respect of any of the
Collateral, agree that such warehouse receipt or receipt in the nature thereof
shall not be “negotiable” (as such term is used in Section 7-104 of the UCC)
unless such warehouse receipt or receipt in the nature thereof is delivered to
Secured Party.
     (n) Impairment of Collateral. Not use any material portion of the
Collateral, or permit the same to be used, for any unlawful purpose, in any
manner that is reasonably likely to materially adversely impair the value or
usefulness of the Collateral, or in any manner inconsistent with the provisions
or requirements of any policy of insurance thereon nor affix or install any
accessories, equipment, or device on the Collateral or on any component thereof
if such addition will materially impair the original intended function or use of
the Collateral or such component.
     (o) Collateral Notes and Collateral Note Security. Without the prior
written consent of Secured Party not (i) materially modify or substitute, or
permit material modification or substitution of, any Collateral Note or any
document evidencing the Collateral Note Security, if the effect thereof would be
to materially adversely affect the value of the Collateral Notes and Collateral
Note Security taken as a whole, or (ii) release any material portion of any
Collateral Note Security unless paid in full or otherwise specifically required
by the terms thereof, except in the exercise of the Debtor’s reasonable business
judgment.
     (p) Securities. Except as permitted by the Pipeline Credit Agreement, not
sell, exchange, or otherwise dispose of, any of the Pledged Securities; and take
any action requested by Secured Party to allow Secured Party to fully enforce
its Security Interest in the Pledged
KPC Facility Pledge
and Security Agreement

16



--------------------------------------------------------------------------------



 



Securities including, without limitation, the filing of any claims with any
court, liquidator, trustee, custodian, receiver, or other like person or party.
     (q) Depository Bank. With respect to any Deposit Accounts, (i) maintain the
Deposit Accounts at the banks (a “Depository Bank”) described on Annex B-1 or
such additional depository banks as described in the notices given pursuant to
clause (iv) of this Section 6(q) as have complied with item (iv) hereof,
(ii) upon request of the Secured Party, deliver to each depository bank a letter
in the form of Annex C hereto with respect to Secured Party’s Rights in such
Deposit Account (or such other reasonable form as may be provided by the
Depository Bank) and use commercially reasonable efforts to obtain the execution
of such letter by each Depository Bank that the pledge of such Deposit Account
has been recorded in the books and records of such bank and that Secured Party
shall have dominion and control over such Deposit Account; (iii) upon request of
the Secured Party, deliver to Secured Party all certificates or instruments, if
any, now or hereafter representing or evidencing the Deposit Accounts,
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to Secured Party; and (iv) notify
Secured Party upon establishing any additional Deposit Accounts and, at the
request of Secured Party, use commercially reasonable efforts to obtain from
such depository bank an executed letter substantially in the form of Annex C (or
such other reasonable form as may be provided by the Depository Bank) and
deliver the same to Secured Party. Secured Party agrees not to exercise control
over such Deposit Account unless an Event of Default shall have occurred and be
continuing.
     (t) Marking of Chattel Paper. At the request of Secured Party, not create
any chattel paper without placing a legend on the chattel paper acceptable to
Secured Party indicating that Secured Party has a security interest in the
chattel paper.
     (u) Modification of Accounts. In accordance with prudent business
practices, endeavor to collect or cause to be collected from each account debtor
under its accounts, as and when due, any and all amounts owing under such
accounts. Except in the ordinary course of business consistent with prudent
business practices and industry standards, without the prior written consent of
Secured Party, Debtor shall not (i) grant any extension of time for any payment
with respect to any of the accounts, (ii) compromise, compound, or settle any of
the accounts for less than the full amount thereof, (iii) release, in whole or
in part, any Person liable for payment of any of the accounts, (iv) allow any
credit or discount for payment with respect to any account other than trade
discounts granted in the ordinary course of business, (v) release any Lien or
guaranty securing any account, or (vi) modify or substitute, or permit the
modification or substitution of, any contract to which any of the Collateral
which is accounts relates.
     (v) Intellectual Property.
     (i) Prosecute diligently all applications in respect of Intellectual
Property, now or hereafter pending;
     (ii) Except to the extent not required in Debtor’s reasonable business
judgment, make federal applications on all of its unpatented but patentable
inventions and all of its registrable but unregistered Copyrights and
Trademarks;
KPC Facility Pledge
and Security Agreement

17



--------------------------------------------------------------------------------



 



     (iii) Preserve and maintain all of its material Rights in the Intellectual
Property and protect the Intellectual Property from infringement, unfair
competition, cancellation, or dilution by all appropriate action necessary in
Debtor’s reasonable business judgment including, without limitation, the
commencement and prosecution of legal proceedings to recover damages for
infringement and to defend and preserve its rights in the Intellectual Property;
     (iv) Not abandon any of the Intellectual Property necessary to the conduct
of its business in the exercise of Debtor’s reasonable business judgment;
     (v) Maintain the quality of any and all products and services with respect
to which the Intellectual Property is used except to the extent not required in
Debtor’s reasonable business judgment;
     (vi) Not enter into any agreement including, but not limited to any
licensing agreement, that is inconsistent with Debtor’s obligations under this
Security Agreement or any of the other First Lien Documents;
     (vii) Give Secured Party prompt written notice if Debtor shall obtain
Rights to or become entitled to the benefit of any Intellectual Property not
identified on Annex B-2 hereto; and
     (viii) If an Event of Default exists, use its reasonable efforts to obtain
any consents, waivers, or agreements necessary to enable Secured Party to
exercise its rights and remedies with respect to the Intellectual Property.
     7. DEFAULT; REMEDIES. If an Event of Default exists, Secured Party may, at
its election (but subject to the terms and conditions of the Intercreditor
Agreement and Pipeline Credit Agreement), exercise any and all Rights available
to a secured party under the UCC and other applicable Law, in addition to any
and all other Rights afforded by the First Lien Documents, at law, in equity, or
otherwise including, without limitation, (a) requiring Debtor to assemble all or
part of the Collateral and make it available to Secured Party at a place to be
designated by Secured Party which is reasonably convenient to Debtor and Secured
Party, (b) to the extent permitted by Debtor’s insurance carrier, surrendering
any policies of insurance on all or part of the Collateral and receiving and
applying the unearned premiums as a credit on the Obligations, (c) applying by
appropriate judicial proceedings for appointment of a receiver for all or part
of the Collateral (and Debtor hereby consents to any such appointment), and
(d) applying to the Obligations any cash held by Secured Party under this
Security Agreement, including, without limitation, any cash in the Cash
Collateral Account (defined in Section 8(h)).
     (a) Notice. Reasonable notification of the time and place of any public
sale of the Collateral, or reasonable notification of the time after which any
private sale or other intended disposition of the Collateral is to be made,
shall be sent to Debtor and to any other Person entitled to notice under the
UCC; provided that, if any of the Collateral threatens to decline speedily in
value or is of the type customarily sold on a recognized market, Secured Party
may sell or otherwise dispose of the Collateral without notification,
advertisement, or other notice of any kind. It is agreed that notice sent or
given not less than ten Business Days prior to the taking of
KPC Facility Pledge
and Security Agreement

18



--------------------------------------------------------------------------------



 



the action to which the notice relates is reasonable notification and notice for
the purposes of this subparagraph.
     (b) Condition of Collateral; Warranties. Secured Party has no obligation to
clean-up or otherwise prepare the Collateral for sale. Secured Party may sell
the Collateral without giving any warranties as to the Collateral. Secured Party
may specifically disclaim any warranties of title or the like. This procedure
will not be considered to affect adversely the commercial reasonableness of any
sale of the Collateral.
     (c) Compliance with Other Laws. Secured Party may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
     (d) Sales of Pledged Securities.
     (i) Debtor agrees that, because of the Securities Act of 1933, as amended,
or the rules and regulations promulgated thereunder (collectively, the
“Securities Act”), or any other Laws or regulations, and for other reasons,
there may be legal or practical restrictions or limitations affecting Secured
Party in any attempts to dispose of certain portions of the Pledged Securities
and for the enforcement of its Rights. For these reasons, Secured Party is
hereby authorized by Debtor, but not obligated, upon the occurrence and during
the continuation of an Event of Default, to sell all or any part of the Pledged
Securities at private sale, subject to an investment letter or in any other
manner which will not require the Pledged Securities, or any part thereof, to be
registered in accordance with the Securities Act or any other Laws or
regulations, at a reasonable price at such private sale or other distribution in
the manner mentioned above. Debtor understands that Secured Party may in its
discretion approach a limited number of potential purchasers and that a sale
under such circumstances may yield a lower price for the Pledged Securities, or
any part thereof, than would otherwise be obtainable if such Collateral were
either offered to a larger number of potential purchasers, registered under the
Securities Act, or sold in the open market. Debtor agrees that any such private
sale made under this Paragraph 7(d) shall be deemed to have been made in a
commercially reasonable manner, and that Secured Party has no obligation to
delay the sale of any Pledged Securities to permit the issuer thereof to
register it for public sale under any applicable federal or state securities
Laws.
     (ii) Secured Party is authorized, in connection with any such sale, (A) to
restrict the prospective bidders on or purchasers of any of the Pledged
Securities to a limited number of sophisticated investors who will represent and
agree that they are purchasing for their own account for investment and not with
a view to the distribution or sale of any of such Pledged Securities, and (B) to
impose such other limitations or conditions in connection with any such sale as
Secured Party reasonably deems necessary in order to comply with applicable Law.
Debtor covenants and agrees that it will execute and deliver such documents and
take such other action as Secured Party reasonably deems necessary in order that
any such sale may be made in compliance with applicable Law. Upon any such sale,
Secured Party shall have the Right to deliver, assign, and transfer to the
purchaser thereof the Pledged Securities so sold in accordance with any
KPC Facility Pledge
and Security Agreement

19



--------------------------------------------------------------------------------



 



applicable federal and state securities laws. Each purchaser at any such sale
shall hold the Pledged Securities so sold absolutely free from any claim or
Right of Debtor of whatsoever kind, including any equity or Right of redemption
of Debtor. Debtor, to the extent permitted by applicable Law, hereby
specifically waives all Rights of redemption, stay, or appraisal which it has or
may have under any Law now existing or hereafter enacted.
     (iii) Debtor agrees that ten (10) Business Days’ written notice from
Secured Party to Debtor of Secured Party’s intention to make any such public or
private sale or sale at a broker’s board or on a securities exchange shall
constitute reasonable notice under the UCC. Such notice shall (A) in case of a
public sale, state the time and place fixed for such sale, (B) in case of sale
at a broker’s board or on a securities exchange, state the board or exchange at
which such a sale is to be made and the day on which the Pledged Securities, or
the portion thereof so being sold, will first be offered to sale at such board
or exchange, and (C) in the case of a private sale, state the day after which
such sale may be consummated. Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as Secured
Party may fix in the notice of such sale. At any such sale, the Pledged
Securities may be sold in one lot as an entirety or in separate parcels, as
Secured Party may reasonably determine. Secured Party shall not be obligated to
make any such sale pursuant to any such notice. Secured Party may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the same may
be so adjourned.
     (iv) In case of any sale of all or any part of the Pledged Securities on
credit or for future delivery, the Pledged Securities so sold may be retained by
Secured Party until the selling price is paid by the purchaser thereof, but
Secured Party shall not incur any liability in case of the failure of such
purchaser to take up and pay for the Pledged Securities so sold and in case of
any such failure, such Pledged Securities may again be sold upon like notice.
Secured Party, instead of exercising the power of sale herein conferred upon it,
may proceed by a suit or suits at law or in equity to foreclose the Security
Interests and sell the Pledged Securities, or any portion thereof, under a
judgment or decree of a court or courts of competent jurisdiction.
     (v) Without limiting the foregoing, or imposing upon Secured Party any
obligations or duties not required by applicable Law, Debtor acknowledges and
agrees that, in foreclosing upon any of the Pledged Securities, or exercising
any other Rights or remedies provided Secured Party hereunder or under
applicable Law, Secured Party may, but shall not be required to, (A) qualify or
restrict prospective purchasers of the Pledged Securities by requiring evidence
of sophistication or creditworthiness, and requiring the execution and delivery
of confidentiality agreements or other documents and agreements as a condition
to such prospective purchasers’ receipt of information regarding the Pledged
Securities or participation in any public or private foreclosure sale process,
(B) provide to prospective purchasers business and financial information
regarding Debtor and its Subsidiaries available in the files of Secured Party at
the time of commencing the foreclosure process, without the requirement that
Secured Party obtain, or seek to obtain, any updated business or financial
information or verify, or certify to prospective
KPC Facility Pledge
and Security Agreement

20



--------------------------------------------------------------------------------



 



purchasers, the accuracy of any such business or financial information, or (C)
offer for sale and sell the Pledged Securities with or without first employing
an appraiser, investment banker, or broker with respect to the evaluation of the
Pledged Securities, the solicitation of purchasers for Pledged Securities, or
the manner of sale of Pledged Securities.
     (e) Application of Proceeds. Secured Party shall apply the proceeds of any
sale or other disposition of the Collateral under this Paragraph 7 in the order
set forth in Section 4.03 of the Intercreditor Agreement, or if the
Intercreditor Agreement has been terminated pursuant to its terms, then as
follows: first, to the payment of all expenses incurred in retaking, holding,
and preparing any of the Collateral for sale(s) or other disposition, in
arranging for such sale(s) or other disposition, and in actually selling or
disposing of the same (all of which are part of the Obligations); second, toward
repayment of amounts expended by Secured Party under Paragraph 8; and third,
toward payment of the balance of the Obligations in the order and manner
specified in the Pipeline Credit Agreement. Any surplus remaining shall be
delivered to Debtor or as a court of competent jurisdiction may direct. If the
proceeds are insufficient to pay the Obligations in full, Debtor shall remain
liable for any deficiency.
     (f) Sales on Credit. If Secured Party sells any of the Collateral upon
credit, Debtor will be credited only with payments actually made by the
purchaser, received by the Secured Party, and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, Secured
Party may resell the Collateral and Debtor shall be credited with the proceeds
of the sale.
     8. OTHER RIGHTS OF SECURED PARTY.
     (a) Performance. If Debtor fails to keep the Collateral in good repair,
working order, and condition, as required by the First Lien Documents, or fails
to pay when due all Taxes on any of the Collateral in the manner required by the
First Lien Documents, or fails to preserve the priority of the Security Interest
in any of the Collateral, or fails to keep the Collateral insured as required by
the First Lien Documents, or otherwise fails to perform any of its obligations
under the First Lien Documents with respect to the Collateral, then Secured
Party may, at its option, but without being required to do so, make such
repairs, pay such Taxes, prosecute or defend any suits in relation to the
Collateral, or insure and keep insured the Collateral in any amount deemed
appropriate by Secured Party, or take all other action which Debtor is required,
but has failed or refused, to take under the First Lien Documents. Any sum which
may be expended or paid by Secured Party under this subparagraph (including,
without limitation, court costs and reasonable attorneys’ fees) shall bear
interest from the dates of expenditure or payment at the Default Rate until paid
and, together with such interest, shall be payable by Debtor to Secured Party
upon demand and shall be part of the Obligations.
     (b) Collection. If an Event of Default exists and upon notice from Secured
Party, each Obligor with respect to any payments on any of the Collateral
(including, without limitation, dividends and other distributions with respect
to the Pledged Securities and Partnership/Limited Liability Company Interests,
payments on Collateral Notes, insurance proceeds payable by reason of loss or
damage to any of the Collateral, or payments or distributions with respect to
Deposit Accounts) is hereby authorized and directed by Debtor to make payment
directly to Secured Party, regardless of whether Debtor was previously making
collections thereon. Subject to
KPC Facility Pledge
and Security Agreement

21



--------------------------------------------------------------------------------



 



Paragraph 8(f) hereof, until such notice is given, Debtor is authorized to
retain and expend all payments made on Collateral. If an Event of Default
exists, Secured Party shall have the Right in its own name or in the name of
Debtor to compromise or extend time of payment with respect to all or any
portion of the Collateral for such amounts and upon such terms as Secured Party
may determine; to demand, collect, receive, receipt for, sue for, compound, and
give acquittances for any and all amounts due or to become due with respect to
Collateral; to take control of cash and other proceeds of any Collateral; to
endorse the name of Debtor on any notes, acceptances, checks, drafts, money
orders, or other evidences of payment on Collateral that may come into the
possession of Secured Party; to sign the name of Debtor on any invoice or bill
of lading relating to any Collateral, on any drafts against Obligors or other
Persons making payment with respect to Collateral, on assignments and
verifications of accounts or other Collateral and on notices to Obligors making
payment with respect to Collateral; to send requests for verification of
obligations to any Obligor; and to do all other acts and things necessary to
carry out the intent of this Security Agreement. If an Event of Default exists
and any Obligor fails or refuses to make payment on any Collateral when due,
Secured Party is authorized, in its sole discretion, either in its own name or
in the name of Debtor, to take such action as Secured Party shall deem
appropriate for the collection of any amounts owed with respect to Collateral or
upon which a delinquency exists. Regardless of any other provision hereof,
however, Secured Party shall never be liable for its failure to collect, or for
its failure to exercise diligence in the collection of, any amounts owed with
respect to Collateral, nor shall it be under any duty whatsoever to anyone
except Debtor to account for funds that it shall actually receive hereunder.
Without limiting the generality of the foregoing, Secured Party shall have no
responsibility for ascertaining any maturities, calls, conversions, exchanges,
offers, tenders, or similar matters relating to any Collateral, or for informing
Debtor with respect to any of such matters (irrespective of whether Secured
Party actually has, or may be deemed to have, knowledge thereof). The receipt of
Secured Party to any Obligor shall be a full and complete release, discharge,
and acquittance to such Obligor, to the extent of any amount so paid to Secured
Party.
     (c) Intellectual Property. For purposes of enabling Secured Party to
exercise its Rights and remedies under this Security Agreement and enabling
Secured Party and its successors and assigns to enjoy the full benefits of the
Collateral, Debtor hereby grants to Secured Party an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to Debtor
upon an Event of Default) to use, license, or sublicense any of the Intellectual
Property. Debtor shall provide Secured Party with reasonable access to all media
in which any of the Intellectual Property may be recorded or stored and all
computer programs used for the completion or printout thereof. This license
shall also inure to the benefit of all successors, assigns, and transferees of
Secured Party. If an Event of Default exists, Secured Party may require that
Debtor assign all of its Right, title, and interest in and to the Intellectual
Property or any part thereof to Secured Party or such other Person as Secured
Party may designate pursuant to documents satisfactory to Secured Party. If no
Default or Event of Default exists, Debtor shall have the exclusive,
non-transferable Right and license to use the Intellectual Property in the
ordinary course of business and the exclusive Right to grant to other Persons
licenses and sublicenses with respect to the Intellectual Property for full and
fair consideration.
     (d) Record Ownership of Securities. If an Event of Default exists, Secured
Party at any time may have any Collateral that is Pledged Securities and that is
in the possession of Secured Party, or its nominee or nominees, registered in
its name, or in the name of its nominee or nominees, as Secured Party; and, as
to any Collateral that is Pledged Securities so registered,
KPC Facility Pledge
and Security Agreement

22



--------------------------------------------------------------------------------



 



Secured Party shall execute and deliver (or cause to be executed and delivered)
to Debtor all such proxies, powers of attorney, dividend coupons or orders, and
other documents as Debtor may reasonably request for the purpose of enabling
Debtor to exercise the voting Rights and powers which it is entitled to exercise
under this Security Agreement or to receive the dividends and other
distributions and payments in respect of such Collateral that is Pledged
Securities or proceeds thereof which it is authorized to receive and retain
under this Security Agreement.
     (e) Voting of Securities. As long as no Event of Default exists, Debtor is
entitled to exercise all voting Rights pertaining to any Pledged Securities and
Partnership/Limited Liability Company Interests; provided however, that no vote
shall be cast or consent, waiver, or ratification given or action taken without
the prior written consent of Secured Party which would be inconsistent with or
violate any provision of this Security Agreement or the Pipeline Credit
Agreement; and provided further that Debtor shall give Secured Party at least
five Business Days’ prior written notice in the form of an officers’ certificate
of the manner in which it intends to exercise, or the reasons for refraining
from exercising, any voting or other consensual Rights pertaining to the
Collateral or any part thereof which might have a Material Adverse Effect on the
value of the Collateral or any part thereof. If an Event of Default exists and
if Secured Party elects to exercise such Right, the Right to vote any Pledged
Securities shall be vested exclusively in Secured Party. To this end, Debtor
hereby irrevocably constitutes and appoints Secured Party the proxy and
attorney-in-fact of Debtor, with full power of substitution, to vote, and to act
with respect to, any and all Collateral that is Pledged Securities standing in
the name of Debtor or with respect to which Debtor is entitled to vote and act,
subject to the understanding that such proxy may not be exercised unless an
Event of Default exists. The proxy herein granted is coupled with an interest,
is irrevocable, and shall continue until the Obligations have been paid and
performed in full.
     (f) Certain Proceeds. Notwithstanding any contrary provision herein, any
and all
     (i) dividends, interest, or other distributions paid or payable other than
in cash in respect of, and instruments and other property received, receivable,
or otherwise distributed in respect of, or in exchange for, any Collateral;
     (ii) dividends, interest, or other distributions hereafter paid or payable
in cash in respect of any Collateral in connection with a partial or total
liquidation or dissolution, or in connection with a reduction of capital,
capital surplus, or paid-in-surplus;
     (iii) cash paid, payable, or otherwise distributed in redemption of, or in
exchange for, any Collateral; and
     (iv) dividends, interest, or other distributions paid or payable in
violation of the First Lien Documents,
shall be part of the Collateral hereunder, and shall, if received by Debtor, be
held in trust for the benefit of Secured Party, and shall forthwith be delivered
to Secured Party (accompanied by proper instruments of assignment and/or stock
and/or bond powers executed by Debtor in accordance with Secured Party’s
instructions) to be held subject to the terms of this Security Agreement. Any
cash proceeds of Collateral which come into the possession of Secured Party
KPC Facility Pledge
and Security Agreement

23



--------------------------------------------------------------------------------



 



during the continuance of an Event of Default (including, without limitation,
insurance proceeds) may, at Secured Party’s option, be applied in whole or in
part to the Obligations (to the extent then due), be released in whole or in
part to or on the written instructions of Debtor for any general or specific
purpose, or be retained in whole or in part by Secured Party as additional
Collateral. Any cash Collateral in the possession of Secured Party may be
invested by Secured Party in certificates of deposit issued by Secured Party (if
Secured Party issues such certificates) or by any state or national bank having
combined capital and surplus greater than $100,000,000 with a short term rating
from Moody’s and S&P of P-1 and A-1+, respectively, or in securities issued or
guaranteed by the United States or any agency thereof. Secured Party shall never
be obligated to make any such investment and shall never have any liability to
Debtor for any loss which may result therefrom. All interest and other amounts
earned from any investment of Collateral may be dealt with by Secured Party in
the same manner as other cash Collateral. Except as specifically provided
herein, the provisions of this subparagraph are applicable whether or not a
Default or Event of Default exists.
     (g) Use and Operation of Collateral. Should any Collateral come into the
possession of Secured Party, Secured Party may use or operate such Collateral
for the purpose of preserving it or its value pursuant to the order of a court
of appropriate jurisdiction or in accordance with any other Rights held by
Secured Party in respect of such Collateral. Debtor covenants to promptly
reimburse and pay to Secured Party, at Secured Party’s request, the amount of
all reasonable expenses (including, without limitation, the cost of any
insurance and payment of Taxes or other charges) incurred by Secured Party in
connection with its custody and preservation of Collateral, and all such
expenses, costs, Taxes, and other charges shall bear interest at the Default
Rate until repaid and, together with such interest, shall be payable by Debtor
to Secured Party upon demand and shall become part of the Obligations. However,
the risk of accidental loss or damage to, or diminution in value of, Collateral
is on Debtor, and Secured Party shall have no liability whatever for failure to
obtain or maintain insurance, nor to determine whether any insurance ever in
force is adequate as to amount or as to the risks insured. With respect to
Collateral that is in the possession of Secured Party, Secured Party will use
reasonable care in the custody and preservation of such Collateral but shall
have no duty to fix or preserve Rights against prior parties to such Collateral
and shall never be liable for any failure to use diligence to collect any amount
payable in respect of such Collateral, but shall be liable only to account to
Debtor for what it may actually collect or receive thereon. The provisions of
this subparagraph are applicable whether or not an Event of Default exists.
     (h) Cash Collateral Account. If an Event of Default exists and is
continuing, Secured Party shall have, and Debtor hereby grants to Secured Party,
the Right and authority to transfer all funds on deposit in the Deposit Accounts
to a Cash Collateral Account (herein so called) maintained with a depository
institution acceptable to Secured Party and subject to the exclusive direction,
domain, and control of Secured Party, and no disbursements or withdrawals shall
be permitted to be made by Debtor from such Cash Collateral Account; provided,
however, Secured Party shall permit disbursements and withdrawals from the Cash
Collateral Account to the extent necessary to comply with applicable Law, such
as for the payment of payroll taxes and other obligations for which Debtor (or a
member of its governing body) would be liable under applicable Law. Such Cash
Collateral Account shall be subject to the Security Interest and Liens in favor
of Secured Party herein created, and Debtor hereby grants a security interest to
Secured Party on behalf of the Beneficiaries in and to, such Cash Collateral
Account and all checks, drafts, and other items ever received by Debtor for
deposit therein. Furthermore, if an Event of
KPC Facility Pledge
and Security Agreement

24



--------------------------------------------------------------------------------



 



Default exists, Secured Party shall have the Right, at any time in its
discretion without notice to Debtor, (i) to transfer to or to register in the
name of Secured Party or any Beneficiary or nominee any certificates of deposit
or deposit instruments constituting Deposit Accounts and shall have the Right to
exchange such certificates or instruments representing Deposit Accounts for
certificates or instruments of smaller or larger denominations and (ii) to take
and apply against the Obligations any and all funds then or thereafter on
deposit in the Cash Collateral Account or otherwise constituting Deposit
Accounts. If not notified before taking any of the foregoing actions, Secured
Party shall promptly, and in any event within two (2) Business Days, notify
Debtor after taking any of the foregoing actions
     (i) Power of Attorney. Debtor hereby irrevocably constitutes and appoints
Secured Party and any officer or agent thereof, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the name of Debtor or in its own name, to take after the occurrence
and during the continuance of an Event of Default any and all action and to
execute any and all documents and instruments which Secured Party at any time
and from time to time deems necessary or desirable to accomplish the purposes of
this Security Agreement and, without limiting the generality of the foregoing,
Debtor hereby gives Secured Party the power and Right on behalf of Debtor and in
its own name to do any of the following from time to time after the occurrence
and during the continuance of an Event of Default without notice to or the
consent of Debtor:
     (i) to transfer any and all funds on deposit in the Deposit Accounts to the
Cash Collateral Account as set forth in herein;
     (ii) to receive, endorse, and collect any drafts or other instruments or
documents in connection with clause (b) above and this clause (i);
     (iii) to use the Intellectual Property or to grant or issue any exclusive
(if Debtor has exclusive rights to such Intellectual Property) or non-exclusive
license under the Intellectual Property to anyone else, and to perform any act
necessary for the Secured Party to assign, pledge, convey, or otherwise transfer
title in or dispose of the Intellectual Property to any other Person;
     (iv) to demand, sue for, collect, or receive, in the name of Debtor or in
its own name, any money or property at any time payable or receivable on account
of or in exchange for any of the Collateral and, in connection therewith,
endorse checks, notes, drafts, acceptances, money orders, documents of title or
any other instruments for the payment of money under the Collateral or any
policy of insurance;
     (v) to pay or discharge taxes, Liens, or other encumbrances levied or
placed on or threatened against the Collateral;
     (vi) to notify post office authorities to change the address for delivery
of mail to Debtor to an address designated by Secured Party and to receive,
open, and (with respect to mail relating to payments on Collateral) take action
with respect to mail addressed to Debtor; provided however, Secured Party shall
promptly deliver to Debtor any mail not relating to Collateral or the
preservation or enforcement of Secured Party’s rights with respect to the
Collateral; and
KPC Facility Pledge
and Security Agreement

25



--------------------------------------------------------------------------------



 



     (vii) (A) to direct account debtors and any other parties liable for any
payment under any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to Secured Party or as Secured Party shall
direct; (B) to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral; (C) to sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, proxies, stock powers, verifications, and notices in connection
with accounts and other documents relating to the Collateral; (D) to commence
and prosecute any suit, action, or proceeding at Law or in equity in any court
of competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other Right in respect of any Collateral; (E) to defend any suit,
action, or proceeding brought against Debtor with respect to any Collateral;
(F) to settle, compromise, or adjust any suit, action, or proceeding described
above and, in connection therewith, to give such discharges or releases as
Secured Party may deem appropriate; (G) to exchange any of the Collateral for
other property upon any merger, consolidation, reorganization, recapitalization,
or other readjustment of the issuer thereof and, in connection therewith,
deposit any of the Collateral with any committee, depositary, transfer agent,
registrar, or other designated agency upon such terms as Secured Party may
determine; (H) to add or release any guarantor, endorser, surety, or other party
to any of the Collateral; (I) to renew, extend, or otherwise change the terms
and conditions of any of the Collateral; (J) to endorse Debtor’s name on all
applications, documents, papers, and instruments necessary or desirable in order
for Secured Party to use or maintain any of the Intellectual Property; (K) to
make, settle, compromise or adjust any claims under or pertaining to any of the
Collateral (including claims under any policy of insurance); (L) to execute on
behalf of Debtor any financing statements or continuation statements with
respect to the Security Interests created hereby, and to do any and all acts and
things to protect and preserve the Collateral including, without limitation, the
protection and prosecution of all Rights included in the Collateral; and (M) to
sell, transfer, pledge, convey, make any agreement with respect to or otherwise
deal with any of the Collateral as fully and completely as though Secured Party
were the absolute owner thereof for all purposes, and to do, at Secured Party’s
option and Debtor’s expense, at any time, or from time to time, all acts and
things which Secured Party deems necessary to protect, preserve, maintain, or
realize upon the Collateral and Secured Party’s security interest therein.
This power of attorney is a power coupled with an interest and shall be
irrevocable. Secured Party shall be under no duty to exercise or withhold the
exercise of any of the Rights, powers, privileges, and options expressly or
implicitly granted to Secured Party in this Security Agreement, and shall not be
liable for any failure to do so or any delay in doing so. Neither Secured Party
nor any Person designated by Secured Party shall be liable for any act or
omission or for any error of judgment or any mistake of fact or Law except for
the failure to account to Debtor for funds received by Secured Party and except
for failure to use reasonable care in the custody and preservation of Collateral
in its possession. This power of attorney is conferred on Secured Party solely
to protect, preserve, maintain, and realize upon its Security Interest in the
Collateral. Secured Party shall not be responsible for any decline in the value
of the Collateral and shall not be required to take any steps to preserve rights
against prior parties or to protect, preserve, or maintain any Lien given to
secure the Collateral.
KPC Facility Pledge
and Security Agreement

26



--------------------------------------------------------------------------------



 



     (j) Purchase Money Collateral. To the extent that Secured Party or any
Beneficiary has advanced or will advance funds to or for the account of Debtor
to enable Debtor to purchase or otherwise acquire Rights in Collateral, Secured
Party or such Beneficiary, at its option, may pay such funds (i) directly to the
Person from whom Debtor will make such purchase or acquire such Rights, or
(ii) to Debtor, in which case Debtor covenants to promptly pay the same to such
Person, and forthwith furnish to Secured Party evidence satisfactory to Secured
Party that such payment has been made from the funds so provided.
     (k) Subrogation. If any of the Obligations are given in renewal or
extension or applied toward the payment of indebtedness secured by any Lien,
Secured Party shall be, and is hereby, subrogated to all of the Rights, titles,
interests, and Liens securing the indebtedness so renewed, extended, or paid.
     (1) Indemnification. Debtor hereby assumes all liability for the
Collateral, for the Security Interest, and for any use, possession, maintenance,
and management of, all or any of the Collateral including, without limitation,
any Taxes arising as a result of, or in connection with, the transactions
contemplated herein, and agrees to assume liability for, and to indemnify and
hold Secured Party and each Beneficiary harmless from and against, any and all
claims, causes of action, or liability, for injuries to or deaths of Persons and
damage to property, howsoever arising from or incident to such use, possession,
maintenance, and management, whether such Persons be agents or employees of
Debtor or of third parties, or such damage be to property of Debtor or of
others. Debtor agrees to indemnify, save, and hold Secured Party and each
Beneficiary harmless from and against, and covenants to defend Secured Party and
each Beneficiary against, any and all losses, damages, claims, costs, penalties,
liabilities, and expenses (collectively, “Claims”), including, without
limitation, court costs and attorneys’ fees, and any of the foregoing arising
from the negligence of Secured Party or any Beneficiary, or any of their
respective officers, employees, agents, advisors, employees, or representatives,
howsoever arising or incurred because of, incident to, or with respect to
Collateral owned by Debtor or any use, possession, maintenance, or management
thereof; provided however, that the indemnity set forth in this Paragraph 8(l)
will not apply to Claims caused by the gross negligence or willful misconduct of
Secured Party or any Beneficiary.
     9. MISCELLANEOUS.
     (a) Continuing Security Interest. This Security Agreement creates a
continuing security interest in the Collateral and shall (i) remain in full
force and effect until the termination of the obligations of Lenders to make
Credit Extensions under the Loan Documents and the payment in full of the
Obligations (other than any contingent indemnity obligations or, in the case of
L/C Obligations, Cash Collateralization) and compliance with Section 10.01(e) of
the Pipeline Credit Agreement with respect to outstanding Swap Contracts secured
by any Loan Document or in accordance with Section 10.21 of the Borrowing Base
Facility Credit Agreement; and (ii) inure to the benefit of and be enforceable
by Secured Party, Beneficiaries, and their respective successors, transferees,
and permitted assigns. Without limiting the generality of the foregoing clause
(ii), Secured Party and Beneficiaries may assign or otherwise transfer any of
their respective Rights under this Security Agreement to any other Person in
accordance with the terms and provisions of Section 10.07 of the Pipeline Credit
Agreement, and to the extent of such assignment or transfer such Person shall
thereupon become vested with all the Rights and benefits in respect thereof
granted herein or otherwise to Secured Party or Beneficiaries, as the case may
KPC Facility Pledge
and Security Agreement

27



--------------------------------------------------------------------------------



 



be. Upon payment in full of the Obligations (other than any contingent indemnity
obligations or, in the case of L/C Obligation, Cash Collateralization) and
compliance with Section 10.01(e) of the Credit Agreement with respect to
outstanding Swap Contracts secured by any Loan Document, Debtor shall be
entitled to the return, upon its request and at its expense, of such of the
Collateral as shall not have been sold or otherwise applied pursuant to the
terms hereof.
     (b) Reference to Miscellaneous Provisions. This Security Agreement is one
of the “Loan Documents” referred to in the Pipeline Credit Agreement, and all
provisions relating to Loan Documents set forth in Article X of the Pipeline
Credit Agreement are incorporated herein by reference, the same as if set forth
herein verbatim.
     (c) Term; Release of Liens. The Secured Party shall release the Liens
created by this Security Agreement in accordance with Section 10.01 and
Section 10.21 of the Borrowing Base Facility Credit Agreement; provided that no
Obligor, if any, on any of the Collateral shall ever be obligated to make
inquiry as to the termination of this Security Agreement, but shall be fully
protected in making payment directly to Secured Party until actual notice of
such total payment of the Obligations is received by such Obligor. At such time
as the Liens created by this Security Agreement are to be released pursuant to
this paragraph, Secured Party shall, at the request and expense of the Debtor
following such termination, promptly deliver to the Debtor any Collateral held
by the Secured Party hereunder, and promptly execute and deliver to such Debtor
such documents and instruments as the Debtor shall reasonably request to
evidence such termination and release as provided in the Credit Agreement. In
addition, if any of the Collateral shall be sold, transferred, assigned or
otherwise disposed of by the Debtor in a transaction permitted by the Pipeline
Credit Agreement, then the Secured Party, at the request and expense of the
Debtor, shall promptly execute and deliver releases as provided in the Pipeline
Credit Agreement.
     (d) Actions Not Releases. The Security Interest and Debtor’s obligations
and Secured Party’s Rights hereunder shall not be released, diminished,
impaired, or adversely affected by the occurrence of any one or more of the
following events: (i) the taking or accepting of any other security or assurance
for any or all of the Obligations; (ii) any release, surrender, exchange,
subordination, or loss of any security or assurance at any time existing in
connection with any or all of the Obligations; (iii) the modification of,
amendment to, or waiver of compliance with any terms of any of the other First
Lien Documents without the notification or consent of Debtor, except as required
therein (the Right to such notification or consent being herein specifically
waived by Debtor); (iv) the insolvency, bankruptcy, or lack of corporate or
trust power of any party at any time liable for the payment of any or all of the
Obligations, whether now existing or hereafter occurring; (v) any renewal,
extension, or rearrangement of the payment of any or all of the Obligations,
either with or without notice to or consent of Debtor, or any adjustment,
indulgence, forbearance, or compromise that may be granted or given by Secured
Party or any Beneficiary to Debtor; (vi) any neglect, delay, omission, failure,
or refusal of Secured Party or any Beneficiary to take or prosecute any action
in connection with any other agreement, document, guaranty, or instrument
evidencing, securing, or assuring the payment of all or any of the Obligations;
(vii) any failure of Secured Party or any Beneficiary to notify Debtor of any
renewal, extension, or assignment of the Obligations or any part thereof, or the
release of any Collateral or other security, or of any other action taken or
refrained from being taken by Secured Party or any Beneficiary against Debtor or
any new agreement between or among Secured Party or one or more Beneficiaries
and Debtor, it being understood that except as expressly provided herein,
neither Secured Party nor any Beneficiary shall be required to give Debtor any
notice of
KPC Facility Pledge
and Security Agreement

28



--------------------------------------------------------------------------------



 



any kind under any circumstances whatsoever with respect to or in connection
with the Obligations including, without limitation, notice of acceptance of this
Security Agreement or any Collateral ever delivered to or for the account of
Secured Party hereunder except to the extent expressly provided for herein or
under the Pipeline Credit Agreement; (viii) the illegality, invalidity, or
unenforceability of all or any part of the Obligations against any party
obligated with respect thereto by reason of the fact that the Obligations, or
the interest paid or payable with respect thereto, exceeds the amount permitted
by Law, the act of creating the Obligations, or any part thereof, is ultra
vires, or the officers, partners, or trustees creating same acted in excess of
their authority, or for any other reason; or (ix) if any payment by any party
obligated with respect thereto is held to constitute a preference under
applicable Laws or for any other reason Secured Party or any Beneficiary is
required to refund such payment or pay the amount thereof to someone else.
     (e) Waivers. Except to the extent expressly otherwise provided herein or in
other First Lien Documents and to the fullest extent permitted by applicable
Law, Debtor waives (i) any Right to require Secured Party or any Beneficiary to
proceed against any other Person, to exhaust its Rights in Collateral, or to
pursue any other Right which Secured Party or any Beneficiary may have;
(ii) with respect to the Obligations, presentment and demand for payment,
protest, notice of protest and nonpayment, and notice of the intention to
accelerate; and (iii) all Rights of marshaling in respect of any and all of the
Collateral.
     (f) Financing Statement; Authorization. Secured Party shall be entitled at
any time to file this Security Agreement or a carbon, photographic, or other
reproduction of this Security Agreement, as a financing statement, but the
failure of Secured Party to do so shall not impair the validity or
enforceability of this Security Agreement. Debtor hereby irrevocably authorizes
Secured Party at any time and from time to time to file in any UCC jurisdiction
any initial or other financing statements and amendments thereto that (i)
indicate the Collateral (A) as “all assets of Debtor” or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of the state or such jurisdiction
or whether such assets are included in the Collateral hereunder, or (B) as being
of an equal or lesser scope or with greater detail, and (ii) contain any other
information required by Article 9 of the UCC of the state or such jurisdiction
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (A) whether the Debtor is an organization, the type of
organization, and any organization identification number issued to Debtor and,
(B) in the case of a financing statement filed as a fixture filing or indicating
Collateral that is as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates. Debtor agrees to
furnish any such information to Secured Party promptly upon request.
     (g) Amendments. This Security Agreement may be amended only by an
instrument in writing executed jointly by Debtor and Secured Party, and
supplemented only by documents delivered or to be delivered in accordance with
the express terms hereof.
     (h) Multiple Counterparts. This Security Agreement has been executed in a
number of identical counterparts, each of which shall be deemed an original for
all purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Security Agreement, it shall not be necessary to produce or
account for more than one such counterpart.
KPC Facility Pledge
and Security Agreement

29



--------------------------------------------------------------------------------



 



     (i) Parties Bound; Assignment. This Security Agreement shall be binding on
Debtor and Debtor’s legal representatives, successors, and assigns and shall
inure to the benefit of Secured Party and Secured Party’s successors and
permitted assigns.
     (i) Secured Party is the agent for each Beneficiary under the Intercreditor
Agreement. The Security Interest and all Rights granted to Secured Party
hereunder or in connection herewith are for the ratable benefit of each
Beneficiary, and Secured Party may, without the joinder of any Beneficiary,
exercise any and all Rights in favor of Secured Party or any Beneficiary
hereunder, including, without limitation, conducting any foreclosure sales
hereunder, and executing full or partial releases hereof, amendments or
modifications hereto, or consents or waivers hereunder. The Rights of each
Beneficiary vis-à-vis Secured Party and each other Beneficiary may be subject to
one or more separate agreements between or among such parties, but Debtor need
not inquire about any such agreement or be subject to any terms thereof unless
Debtor specifically joins therein; and consequently, neither Debtor nor Debtor’s
legal representatives, successors, and assigns shall be entitled to any benefits
or provisions of any such separate agreements or be entitled to rely upon or
raise as a defense, in any manner whatsoever, the failure or refusal of any
party thereto to comply with the provisions thereof.
     (ii) Except for this Security Agreement and assignments made in furtherance
hereof, Debtor may not, without the prior written consent of Secured Party,
assign any Rights, duties, or obligations hereunder.
     (j) Governing Law. The substantive laws of the State of New York, except to
the extent the laws of another jurisdiction govern the creation, perfection,
validity, or enforcement of liens under this Security Agreement, and the
applicable federal laws of the United States, shall govern the validity,
construction, enforcement and interpretation of this security agreement and all
of the other loan documents.
     (k) The provisions of Section 10.10 of the Pipeline Credit Agreement are
incorporated herein as if set forth herein.
     (1) All notices given pursuant hereto shall be given in the manner set
forth in the Pipeline Credit Agreement, if to Secured Party, to the address of
Secured Party therein set forth and if to Debtor, to the following address:
210 Park Avenue, Suite 2750
Oklahoma City, Oklahoma 73102
Attn: General Counsel
Facsimile: (405) 840-9897
Telephone: (405) 488-1304
     THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
KPC Facility Pledge
and Security Agreement

30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Debtor has caused this Security Agreement to be
duly executed and delivered by an officer duly authorized as of the date first
above written.

                      POSTROCK KPC PIPELINE, LLC,         a Delaware limited
liability company    
 
                    By:   POSTROCK ENERGY SERVICES CORPORATION,             its
sole member    
 
               
 
      By:   /s/ David C. Lawler     
 
         
 
     David C. Lawler,    
 
               President and Chief Executive Officer    

KPC Facility Pledge
and Security Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



ANNEX A TO SECURITY AGREEMENT
DEBTOR INFORMATION AND LOCATION OF COLLATERAL

                  A.   Exact Legal Name of Debtor:   POSTROCK KPC PIPELINE, LLC.
 
                B.   Mailing Address of Debtor:   210 Park Avenue, Suite 2750,
Oklahoma City, Oklahoma 73102
 
                C.   Type of Entity:   limited liability company.
 
                D.   Jurisdiction of Organization:   Delaware.
 
               
E.
  State Issued Organizational
Identification Number:   4871245.
 
                F.   Tax ID Number:   26-2860928.
 
                G.   Location of Books and Records:   210 Park Avenue,
Suite 2750
Oklahoma City, Oklahoma 73102
 
                H.   Location of Collateral:   210 Park Avenue, Suite 2750
Oklahoma City, Oklahoma 73102

and See Item I. below
 
               
I.
  Location of Real Property:            
 
      1. Anderson County, KS
 
      2. Barber County, KS
 
      3. Butler County, KS
 
      4. Chase County, KS
 
      5. Coffey County, KS
 
      6. Comanche County, KS
 
      7. Cowley County, KS
 
      8. Elk County, KS
 
      9. Franklin County, KS
 
      10. Greenwood County, KS
 
      11. Harper County, KS
 
      12. Johnson County, KS
 
      13. Kingman County, KS
 
      14. Lyon County, KS
 
      15. Marion County, KS
 
      16. McPherson County, KS

KPC Facility Pledge
and Security Agreement

Annex A - Page 1



--------------------------------------------------------------------------------



 



               
 
        17.   Miami County, KS
 
        18.   Rice County, KS
 
        19.   Sedgwick County, KS
 
        20.   Wyandotte County, KS
 
        21.   Harper County, OK
 
        22.   Osage County, OK
 
        23.   Pawnee County, OK
 
        24.   Woods County, OK
 
        25.   Cass County, MO
 
        26.   Jackson County, MO
 
        27.   Platte County, MO
 
             
J.
  Jurisdiction(s) for Filing
Financing Statements:   Delaware.  
 
             
 
  Fixture filings in the relevant counties in which the properties are located:
  None.  

KPC Facility Pledge
and Security Agreement

Annex A - Page 2



--------------------------------------------------------------------------------



 



ANNEX B-1 TO SECURITY AGREEMENT
COLLATERAL DESCRIPTIONS

A.   Collateral Notes and Collateral Note Security: None.   B.   Pledged Shares:
None.   C.   Partnership/Limited Liability Company Interests: None.   D.  
Partnership/Limited Liability Company Agreements: None.   E.   Commercial Tort
Claims: None.   F.   Deposit Accounts (including name of bank address and
account number):       Quest Pipelines (KPC) Operating, Comerica Bank, Dallas,
TX, Acct #: 1881237422

KPC Facility Pledge
and Security Agreement

Annex B - Page 1



--------------------------------------------------------------------------------



 



ANNEX B-2 TO SECURITY AGREEMENT
INTELLECTUAL PROPERTY

1.   Registered Copyrights and Copyright Applications: None.   2.   Issued
Patents and Patent Applications: None.   3.   Registered Trademarks and
Trademark Applications: None.

KPC Facility Pledge
and Security Agreement
Annex B-2 - Page 1

 



--------------------------------------------------------------------------------



 



ANNEX C TO SECURITY AGREEMENT
DEPOSIT ACCOUNT CONTROL AGREEMENT
                    , 20__
____________________
____________________
____________________
Ladies and Gentlemen:
This letter is to notify you (the “Depository Bank”) that, pursuant to that
certain Amended and Restated Pledge and Security Agreement dated as of
September 21, 2010 (as amended, modified, supplemented, or restated from time to
time, the “Security Agreement”), PostRock KPC Pipeline, LLC, a company organized
under the laws of Delaware (the “Pledgor”), has granted to Royal Bank of Canada
as Administrative Agent and Collateral Agent (“Pledgee”) a first priority
security interest in and lien upon, (a) Account No. __________ (the “Account”)
maintained by Pledgor with you, (b) any extensions or renewals of the Account if
the Account is one which may be extended or renewed, and (c) all of Pledgor’s
right, title, and interest (whether now existing or hereafter created or
arising) in and to the Account, all sums from time to time on deposit therein,
credited thereto, or payable thereon, all instruments, documents, certificates,
and other writings evidencing the Account, and any and all proceeds of any
thereof (the items described in clauses (a), (b) and (c) being herein
collectively called the “Collateral”),
In connection therewith, the parties hereto agree (which agreement by Pledgor
will be construed as instructions to the Depository Bank):

1.   The Depository Bank is instructed to register the pledge on its books and
hold the Collateral in a pledged status account.   2.   The Depository Bank is
instructed to deliver to Pledgee copies of monthly statements on the account(s)
identified below:   3.   The Account will be styled:   4.   All dividends,
interest, gains, and other profits on the Collateral will be reported in the
name and tax identification number of Pledgor.   5.   If so notified by Pledgee,
the Depository Bank will not, without the prior written consent of Pledgee,
allow any of the Collateral or any interest therein to be sold, transferred, or
withdrawn by or for the benefit of Pledgor.   6.   This letter agreement gives
Pledgee “control” of the Account and the Collateral. The Depository Bank agrees
to comply with any order or instruction from Pledgee as to the withdrawal or
disposition of any funds from time to time credited to the Account, or as to any
other matters relating to the Collateral, without the further consent of
Pledgor. The Depository Bank shall be

KPC Facility Pledge
and Security Agreement

Annex C - Page 1



--------------------------------------------------------------------------------



 



    fully entitled to rely upon such instructions from Pledgee even if such
instructions are contrary to any instructions or demands that Pledgor may give
to the Depository Bank.   7.   Pledgee agrees to indemnify and hold the
Depository Bank, its officers and employees, harmless from and against any and
all claims, causes of action, liabilities, lawsuits, demands, and/or damages,
including, without limitation any and all costs, including court costs and
reasonable attorneys’ fees, that may arise or result from the Depository Bank
complying with the instructions and orders of Pledgee given in connection with
Pledgee’s exercise of its control over and secured rights in the Account and the
Collateral except to the extent that such claims, causes of action, liabilities,
lawsuits, demands, and/or damages are found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Depository Bank.   8.   Pledgor agrees to indemnify
and hold the Depository Bank, its officers and employees, harmless from and
against any and all claims, causes of action, liabilities, lawsuits, demands,
and/or damages, including, without limitation, any and all costs, including
court costs and reasonable attorneys’ fees, that may arise or result from the
Depository Bank entering into and performing its obligations under this letter
agreement except to the extent that such claims, causes of action, liabilities,
lawsuits, demands, and/or damages are found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Depository Bank.   9.   The Depository Bank
represents that it has not received notice regarding any lien, encumbrance, or
other claim to the Account or the Collateral from any person other than pursuant
to this letter agreement and has not entered into another agreement with any
other party to act on such party’s instructions with respect to the Account. The
Depository Bank further agrees not to enter into any such agreement with any
other party.   10.   The Depository Bank subordinates’ to the security interest
of Pledgee any right of recoupment or set-off, or to assert any security
interest or other lien, that it may at any time have against or in any of the
Collateral on account of any credit or other obligations owed to the Depository
Bank by Pledgor or any other person. The Depository Bank may, however, from time
to time debit the Account for any of its customary charges in maintaining the
Account or for reimbursement for the reversal of any provisional credits granted
by the Depository Bank to the Account, to the extent, in each case, that Pledgor
has not separately paid or reimbursed Depository Bank therefor.   11.   To the
extent a conflict exists between the terms of this letter agreement and any
account agreement between Pledgor and the Depository Bank, the terms of this
letter agreement will control.   12.   The terms of this letter agreement will
in no way be modified except by a writing signed by all parties hereto.   13.  
This letter agreement will terminate upon notice of termination hereof delivered
by Pledgee to Depository Bank.

KPC Facility Pledge
and Security Agreement

Annex C - Page 2



--------------------------------------------------------------------------------



 



14.   Each of the parties executing this letter agreement represents that he has
the proper authority to execute this letter agreement.

KPC Facility Pledge
and Security Agreement

Annex C - Page 3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Pledgor and Pledgee have agreed to the terms of this letter
agreement as of the date first indicated above.

              Pledgor:    
 
            [NAME OF ENTITY]    
 
           
By:
           
 
  Name:
 
   
 
  Title:  
 
   
 
     
 
    Pledgee:    
 
            ROYAL BANK OF CANADA,     as Collateral Agent    
 
           
By:
           
 
  Name:
 
   
 
  Title:  
 
   
 
     
 
    Acknowledged and Agreed on                     , 201_:
 
            Depository Bank:    
 
            [NAME OF ENTITY]    
 
           
By:
           
 
  Name:
 
   
 
  Title:  
 
   
 
     
 
   

KPC Facility Pledge
and Security Agreement

Annex C - Page 4



--------------------------------------------------------------------------------



 



ANNEX D TO SECURITY AGREEMENT
ACKNOWLEDGMENT OF PLEDGE
PARTNERSHIP/LIMITED LIABILITY COMPANY: _____________________
INTEREST OWNER: _____________________________
     BY THIS ACKNOWLEDGMENT OF PLEDGE, dated as of ___________________, 201_,
___________________________ (the “Partnership/Limited Liability Company”) hereby
acknowledges the pledge in favor of Royal Bank of Canada, in its capacity as
Collateral Agent for certain beneficiaries and as Administrative Agent and
Collateral Agent for certain Borrowing Base Facility Lenders and as Secured
Party (“Pledgee”) under that certain Amended and Restated Pledge and Security
Agreement dated as of September 21, 2010 (as amended, modified, supplemented, or
restated from time to time, the “Security Agreement”), against, and a security
interest in favor of Pledgee in, all of PostRock KPC Pipeline, LLC’s (the
“Interest Owner”) Rights in connection with any partnership interest in the
Partnership/Limited Liability Company now and hereafter owned by the Interest
Owner (“Partnership/Limited Liability Company Interest”).
     A. Pledge Records. The Partnership/Limited Liability Company has identified
Pledgee’s interest in all of the Interest Owner’s Right, title, and interest in
and to all of the Interest Owner’s Partnership/Limited Liability Company
Interest as subject to a pledge and security interest in favor of Pledgee in the
Partnership/Limited Liability Company records.
     B. Partnership/Limited Liability Company Distributions, Accounts, and
Correspondence. The Partnership/Limited Liability Company hereby acknowledges
that (i) all proceeds, distributions, and other amounts payable to the Interest
Owner, including, without limitation, upon the termination, liquidation, and
dissolution of the Partnership/Limited Liability Company shall be paid and
remitted to the Pledgee upon demand, (ii) all funds in deposit accounts shall be
held for the benefit of Pledgee, and (iii) all future correspondence,
accountings of distributions, and tax returns of the Partnership/Limited
Liability Company shall be provided to the Pledgee. The Partnership/Limited
Liability Company acknowledges and accepts such direction and hereby agrees that
it shall, upon the written demand by the Administrative Agent, pay directly to
the Administrative Agent at its offices at Royal Bank Plaza, P.O. Box 50, 200
Bay Street, 12th Floor, South Tower, Toronto, Ontario M5J 2W7 any and all
distributions, income, and cash flow arising from the Partnership/Limited
Liability Company Interests whether payable in cash, property or otherwise,
subject to and in accordance with the terms and conditions of the
Partnership/Limited Liability Company Agreement. The Pledgee may from time to
time notify the Partnership/Limited Liability Company of any change of address
to which such amounts are to be paid.
Remainder of Page Intentionally Blank.
Signature Page to Follow.
KPC Facility Pledge
and Security Agreement

Annex D - Page 1



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first stated in this Acknowledgment of Pledge.

                 
 
  By:                          
 
  Name:                          
 
  Title:                          
 
                    [PARTNERSHIP/LIMITED LIABILITY COMPANY]    
 
               
 
  By:                                   as [General Partner] [Manager]    
 
               
 
  By:                          
 
         Name:        
 
         Title:  
 
   
 
         
 
   

KPC Facility Pledge
and Security Agreement

Annex D - Page 2